UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



                            No. 15-6641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Florence.    R. Bryan Harwell, District
Judge. (4:05-cr-01044-RBH-1)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.
No. 15-6636 affirmed and No. 15-6641 dismissed by unpublished
per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       These      consolidated       appeals        challenge          two    district          court

orders denying relief on several postjudgment motions concerning

Raymond      Edward      Chestnut’s      criminal         judgment.            We    affirm       the

district court’s order in No. 15-6636, and dismiss the appeal in

No. 15-6641.

       Turning first to No. 15-6636, Chestnut appeals the denial

of his Fed. R. Crim. P. 35 motion.                     We have reviewed the record

and find no reversible error.                 Accordingly, we affirm.

       In    No.      15-6641,     Chestnut        seeks     to       appeal       the    district

court’s     order       dismissing      his    28    U.S.C.       §    2255    (2012)       motion

without prejudice as successive and unauthorized.                                   The order is

not    appealable         unless    a   circuit       justice          or    judge       issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate        of      appealability        will    not           issue     absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief      on    the    merits,    a   prisoner       satisfies            this    standard       by

demonstrating           that     reasonable        jurists        would       find       that     the

district         court’s      assessment      of    the    constitutional                claims    is

debatable        or     wrong.      Slack     v.    McDaniel,          529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

                                               3
ruling   is   debatable,   and    that       the   motion    states   a   debatable

claim of the denial of a constitutional right.                   Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Chestnut has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal in

No. 15-6641.

     We dispense with oral argument because the facts and legal

contentions    are   adequately    presented        in   the    materials    before

this court and argument would not aid the decisional process.



                                                             No. 15-6636 AFFIRMED
                                                            No. 15-6641 DISMISSED




                                         4